EXHIBIT 10.1
 
FIRST AMENDMENT TO CREDIT AGREEMENT
(Deep Down, Inc.)
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of December 18, 2008, between DEEP DOWN, INC., a Nevada corporation
(“Borrower”), and WHITNEY NATIONAL BANK, a national banking association (the
“Lender”).  Capitalized terms used but not defined in this Amendment have the
meaning given them in the Credit Agreement (defined below).
 
RECITALS
 
A.           Borrower and Lender entered into that certain Credit Agreement
dated as of November 11, 2008 (as amended, restated or supplemented the “Credit
Agreement”).
 
B.           Borrower and Lender have agreed to amend the Credit Agreement,
subject to the terms and conditions of this Amendment.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
1.           Amendments to Credit Agreement.
 
(a) Section 1.1 of the Credit Agreement is amended to delete the definitions of
Term Committed Amount and Term Maturity Date in their entirety and replace them
with the following:
 
“Term Committed Amount means the lesser of (a) $1,150,000, and (b) 75% of the
cost of the new Super Mohawk 21 remote operated vehicle purchased by Borrower
using, in part, the proceeds of the Term Facility.”
 
“Term Maturity Date means the earlier of (a) the third anniversary of the Term
Loan Closing Date, and (b) the acceleration of maturity of the Term Facility in
accordance with Section 12 of this Agreement.”
 
(b) Section 3.2 of the Credit Agreement is deleted in its entirety and is
replaced with the following:
 
“3.2         Term Facility.
 
(a) Payments of principal and accrued and unpaid interest on the Loan made under
the Term Facility in the amount of $35,246.35 are due and payable monthly in
arrears beginning on the first day of February 1, 2009, and continuing on the
first day of each month thereafter.
 
(b) All outstanding principal and all accrued and unpaid interest in respect of
the Term Facility is due and payable on the Term Maturity Date.”
 
 
1

--------------------------------------------------------------------------------

 
 
(c)          Section 3.5 of the Credit Agreement is deleted in its entirety and
is replaced with the following:
 
“3.5         Interest.  Except as otherwise provided in this Agreement,
 
(a)           Loans under the Revolving Credit Facility shall accrue interest at
an annual rate equal to the lesser of (i) (A) for LIBOR Loans, the sum of LIBOR
plus the Applicable Rate, and (B) for Prime Rate Loans, the Prime Rate, and (ii)
the Maximum Rate.
 
(b)           Loans under the Term Facility shall accrue interest at an annual
fixed rate equal to 6.5%.
 
(c)           Each change in LIBOR, the Prime Rate, or the Maximum Rate is
effective has of the date of such change without notice to Borrower or any other
Person.  Generally, LIBOR shall be set for each month on the first day of such
month.”
 
(d)           Section 7.13(b) of the Credit Agreement is deleted in its entirety
and is replaced with the following:
 
“(b)         Borrower will use the proceeds of the Term Facility to acquire a
new remote operated vehicle.”
 
2.             Schedules.  Schedule 3.2 to the Credit Agreements is deleted in
its entirety.
 
3.             Term Loan Closing Date.  For the avoidance of doubt, the Borrower
and lender agree and confirm that the Term Loan Closing Date is December 18,
2008.
 
4.             Fee.  On the Term Loan Closing Date, Borrower shall pay to Lender
for its own account an upfront closing fee in the amount of $5,750 for the Term
Facility.  Such fee shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
 
5.             Waiver.  Subject to the conditions set out in this Amendment,
Lender waives Section 5.2(c) as a condition to the funding of the Term Facility.
Except as set out in the preceding sentence, Borrower hereby agrees that such
waiver does not constitute a waiver of any present or future violation of or
noncompliance with any provision of any Loan Document or a waiver of Lender’s
right to insist upon strict compliance with each term, covenant, condition, and
provision of the Loan Documents.
 
6.             Conditions.  This Amendment shall be effective once each of the
following have been delivered to Lender:
 
(a) this Amendment executed by Borrower and Lender;
 
(b) Guarantor’s Consent and Agreement;
 
(c) Officer’s Certificate and Resolutions authorizing the Term Facility;
 
 
2

--------------------------------------------------------------------------------

 
 
(d) a Term Note in the Term Loan Committed Amount signed by Borrower;
 
(e) an amendment to the Security Agreement which specifically describes the
newly acquired remote operated vehicle; and
 
(f) such other documents as Lender may reasonably request.
 
7.             Representations and Warranties.  Borrower represents and warrants
to Lender that (a) it possesses all requisite power and authority to execute,
deliver and comply with the terms of this Amendment, (b) this Amendment has been
duly authorized and approved by all requisite corporate action on the part of
Borrower, (c) no other consent of any Person (other than Lender) is required for
this Amendment to be effective, (d) the execution and delivery of this Amendment
does not violate its organizational documents, (e) the representations and
warranties in each Loan Document to which it is a party are true and correct in
all material respects on and as of the date of this Amendment as though made on
the date of this Amendment (except to the extent that such representations and
warranties speak to a specific date), (f) it is in full compliance with all
covenants and agreements contained in each Loan Document to which it is a party,
and (g) no Default or Potential Default has occurred and is continuing.  The
representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment.  No investigation by Lender is
required for Lender to rely on the representations and warranties in this
Amendment.
 
8.             Scope of Amendment; Reaffirmation; Release.  All references to
the Credit Agreement shall refer to the Credit Agreement as amended by this
Amendment.  Except as affected by this Amendment, the Loan Documents are
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Amendment) and any other Loan Document, the terms of the Credit Agreement shall
control and such other document shall be deemed to be amended to conform to the
terms of the Credit Agreement.  Borrower hereby reaffirms its obligations under
the Loan Documents to which it is a party and agrees that all Loan Documents to
which they are a party remain in full force and effect and continue to be legal,
valid, and binding obligations enforceable in accordance with their terms (as
the same are affected by this Amendment).  Borrower hereby releases Lender from
any liability for actions or omissions in connection with the Credit Agreement
and the other Loan Documents prior to the date of this Amendment.
 
9.             Miscellaneous.
 
(a) No Waiver of Defaults.  Except as expressly set out above, this Amendment
does not constitute (i) a waiver of, or a consent to, (A) any provision of the
Credit Agreement or any other Loan Document not expressly referred to in this
Amendment, or (B) any present or future violation of, or default under, any
provision of the Loan Documents, or (ii) a waiver of Lender’s right to insist
upon future compliance with each term, covenant, condition and provision of the
Loan Documents.
 
(b) Form.  Each agreement, document, instrument or other writing to be furnished
Lender under any provision of this Amendment must be in form and substance
satisfactory to Lender and its counsel.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Headings.  The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.
 
(d) Costs, Expenses and Attorneys’ Fees.  Borrower agrees to pay or reimburse
Lender on demand for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, and execution of this
Amendment, including, without limitation, the reasonable fees and disbursements
of Lender’s counsel.
 
(e) Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of each of the undersigned and their respective successors and
permitted assigns.
 
(f) Multiple Counterparts.  This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.  All counterparts must be construed together to constitute one and the
same instrument.  This Amendment may be transmitted and signed by facsimile or
portable document format (PDF).  The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on Borrower and Lender.  Lender
may also require that any such documents and signatures be confirmed by a
manually-signed original; provided that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile or PDF document or
signature.
 
(g) Governing Law.  This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.
 
(h) Entirety.  The Loan Documents (as amended hereby) Represent the Final
Agreement Between Borrower and Lender and May Not Be Contradicted by Evidence of
Prior, Contemporaneous, or Subsequent Oral Agreements by the Parties.  There Are
No Unwritten Oral Agreements among the Parties.
 


[Signatures appear on the next page.]
 
 
4

--------------------------------------------------------------------------------

 
 
The Amendment is executed as of the date set out in the preamble to this
Amendment.
 

  BORROWER:          
DEEP DOWN, INC.,
a Nevada corporation
               
 
By:
/s/ Eugene L. Butler       Eugene L. Butler       Chief Financial Officer      
   




  LENDER:          
WHITNEY NATIONAL BANK,
a national banking association
         
 
By:
/s/ Paul W. Cole       Paul W. Cole       Vice President          

 
 
 
5

--------------------------------------------------------------------------------

 
 
GUARANTOR’S CONSENT AND AGREEMENT
 
As an inducement to Lender to execute, and in consideration of Lender’s
execution of, this Amendment, the undersigned hereby consent to this Amendment
and agrees that this Amendment shall in no way release, diminish, impair, reduce
or otherwise adversely affect the obligations and liabilities of the undersigned
under the Guaranty executed by the undersigned in connection with the Credit
Agreement, or under any Loan Documents, agreements, documents or instruments
executed by the undersigned to create liens, security interests or charges to
secure any of the Obligation (as defined in the Credit Agreement), all of which
are in full force and effect.  Each of the undersigned further represents and
warrants to Lender that (a) the representations and warranties in each Loan
Document to which it is a party are true and correct in all material respects on
and as of the date of this Amendment as though made on the date of this
Amendment (except to the extent that such representations and warranties speak
to a specific date), (b) it is in full compliance with all covenants and
agreements contained in each Loan Document to which it is a party, and (c) no
Default or Potential Default has occurred and is continuing.  Each Guarantor
hereby releases Lender from any liability for actions or omissions in connection
with the Loan Documents prior to the date of this Amendment.  This Consent and
Agreement shall be binding upon the undersigned, and his heirs, legal
representatives, and permitted assigns, and shall inure to the benefit of
Lender, and its successors and assigns.
 
GUARANTORS
 
ELECTROWAVE USA, INC.,
a Nevada corporation
 
FLOTATION TECHNOLOGIES, INC.,
a Maine corporation
 
MAKO TECHNOLOGIES, LLC,
a Nevada limited liability company
 
DEEP DOWN INC.,
a Delaware corporation
 
 
By: /s/ Eugene L. Butler        
Eugene L. Butler
Chief Financial Officer of each of the foregoing companies
 
 
 
 
 
6